Opinion issued February 3, 2022




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00549-CV
                           ———————————
                     REYNALDO MORALES, Appellant
                                        V.
      TRAVELERS INDEMNITY CO. OF CONNECTICUT, Appellee


                   On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-54065


                         MEMORANDUM OPINION

      Appellant’s notice of appeal does not state what final, appealable judgment he

is challenging, but it does state the following: “Due to lack of jurisdiction on

September 27, 2021, I will appeal the Case No. DC-2013-54066.” The record

reveals no final, appealable order or judgment signed on September 27, 2021, but a
final judgment was signed in trial court case number 2013-54066 on March 20, 2014,

which was affirmed by this Court. See Morales v. Travelers Indem. Co. of Conn.,

No. 01-14-00429-CV, 2014 WL 7340374, at *1 (Tex. App.—Houston [1st Dist.]

Dec. 18, 2014, pet. denied). The record contains no subsequent appealable orders.

      Accordingly, on December 14, 2021, this Court issued an order advising

appellant that the Court might dismiss this appeal for lack of jurisdiction unless

appellant filed a response by December 27, 2021 establishing by citation to the

record and to authority that this Court has jurisdiction. On December 23, 2021,

appellant filed a motion to dismiss his appeal, stating that he no longer wished to

pursue the appeal. The Court held this motion for ten days to permit appellee to

respond or oppose the motion and no response was filed. See TEX. R. APP. P. 10(a).

No opinion has issued.

      The Court grants appellant’s motion and dismisses the appeal. See TEX. R.

APP. P. 42.1(a)(1). Any pending motions are dismissed as moot.



                                 PER CURIAM
Panel consists of Justices Hightower, Countiss, and Guerra.




                                        2